                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                  No. 7:21-CV-91-BO


KELVIN DAISE,                                   )
                                                )
                       Plaintiff,               )
                                                )
V.                                              )                      ORD E R
                                                )
YOUNG MEN'S CHRISTIAN                           )
ASSOCIATION, et al.                             )
                                                )
                       Defendants.              )


       This cause comes before the Court on plaintiffs motion for default judgment. Pursuant to

Rule 55(a) of the Federal Rules of Procedure, the clerk must enter a party ' s default " [w]hen a party

against whom a judgment for affirmative relief is sought has failed to plead or otherwise defend,

and that failure is shown by affidavit or otherwise." Defendant has failed to show that defendants

have failed to plead or otherwise defend. Therefore, plaintiffs motion for default judgment is

DENIED WITHOUT PREJUDICE.




SO ORDERED, this      J.!t day of July, 2021.

                                                T N c E w. BOYLE
                                                UNITED STATES DISTRICT JUDGE
